Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to remarks filed 04/29/2021. 
Claims 1-20 have been previously cancelled. Claims 21-40 are pending and amended. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/28/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21-22, 24, 30-32, 34, 40 are rejected under 35 U.S.C. 103 as being unpatentable over Sartori et al. (US 2020/0053619 A1) in view of Xu et al. (CA 2797422) and Lee et al. (WO 2018/084646 A1). 


A first base station comprising:
One or more processors (par. 0035); memory storing instructions that, when executed by the one or more processors (par. 0035), cause the base station to:
receiving, by a first base station from a second base station, a message comprising parameters of one or more cells of the second base station, wherein the parameters indicate a slice identifier of a first network slice supported by a first cell of one or more cells (see fig. 6, par. 0105-0109, discloses Xn message between the two gNB, the message includes particular slide identifier such as S-NSSAI-B, S-NSSAI-C and S-NSSAI-E supported by one or more cells); and that the first cell is in a first closed access group (CAG); 
determining, by the first base station and based on the message received from the second base station, to send a handover request message for handover of a wireless device to the first cell (par. 0068, “supporting service continuity, handover between different slices/S-NSSAIs needs to be supported”; par. 0060, “if the handover request from source to target node includes PDU session resource for PDU sessions associated to S-NSSAIs not supported by target NG-RAN, the target NG_RAN shall reject such PDU session resources”); and 
sending, to the second base station, the handover request message (see par. 0061, 0111-0113 discloses sending handover request).
Sartori fails to disclose but Xu (CA 2797422) discloses wherein the parameter indicate that the first cell is in a first closed access group (CAG) (see par. 0140-0142). 

The motivation for doing so would be to improve the efficiency of handover for example by ensuring that the source cell and target cell are located at the CSG. 
Sartori fails to explicitly disclose but Lee (WO 2018/084646 A1) discloses wherein the handover request message comprises an identifier of the first cell (see par. 569).
Therefore, it would have been obvious to one having ordinary skill in the at the time of invention to modify to include a handover request message comprising an identifier of the first cell as described by Lee. 
The motivation for doing so would to allow network entity or target base station to determine which particular cell is to be used for handover.  

Regarding claims 30, Sartori and Lee discloses the method wherein the CAG is associated with a non-public network (Sartori at par. 0056 and Xu at fig. 5A, discloses CSG, which are member only cells).

Regarding claims 22, 32, Sartori-Xu-Lee discloses the method further comprising selecting, by the first base station, the second base station based on the parameters (see fig. 5A of Xu discloses handover to a particular target BS based on CSG ID, compares the received CSG ID with its own and if its same sent the response ack).  

.  

Claims 23, 25-26, 28, 33, 35, 36, 39 are rejected under 35 U.S.C. 103 as being unpatentable over Sartori, Xu and Lee as applied to claim 21 above, and further in view of Zte (3GPP TSG-SA WG2 Meeting #131, S2-1902001, cited in IDS).

Regarding claims 23, 33, Sartori fails to disclose but Zte discloses the method wherein the message further comprises mapping information of the slice identifier to one or more CAGs (see option 1 starting on page 1, discusses correlation between CAG and slice).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include mapping information of the slice identifier to one or more CAGs as described by Zte. 
The motivation for doing so would be to allow accomplishing identified requirement of the standard as described by Zte (see section 1 of Zte).
 
Regarding claims 25, 35, Sartori-Xu-Lee-Zte discloses the invention substantially, as disclosed in claim 23 above, including the use of or RRC signaling for sending and receiving handover message of the like. See Xu at par. 126-127. 

Regarding claims 26, 36, Sartori-Xu-Lee-Zte discloses the invention substantially, as disclosed in claim 23 above, including the setup context or Xn setup may be accomplished by using AMF or the like. See Sartori at par. 0127-0128, 0140,0145.

Regarding claim 28, 39, Sartori-Xu-Lee-Zte discloses the invention substantially, as disclosed in claim 23 above, including wherein the network slice configuration parameter is associated with a CAG that one or more cells of the first BS. Ibid. Sartori further discloses a method comprising sending, by the first base station to the second base station, a configuration setup response message comprising a network slice configuration parameter (see fig. 6). 

Claims 27, 29, 37, 39 are rejected under 35 U.S.C. 103 as being unpatentable over Sartori, Xu and Lee as applied to claim 21 above, and further in view of Etsi (ETSI TS 136 423 v11.2.0 published 10/2012, referred to as Etsi hereon).

Regarding claims 27 and 37, Sartori fails to disclose but Etsi discloses the method wherein the message comprises a served cell information new radio (NR) element, wherein the served cell information NR element comprises a list of CAG identifiers that one or more cells of the second base station supports (see page 57-58).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include utilizing an IE as described by the ETSI standard. 
The motivation for doing so would be to communicate information based on standardized protocols. 

Regarding claims 29, 39, Sartori-Xu-Lee discloses the method wherein the handover request message comprises context information of the wireless device, wherein the context 
Sartori fails to disclose but Etsi discloses wherein the context information includes a CAG restriction indicator (page 15, third paragraph, section 9.2.3, page 88, further discloses handover request including context with restriction list, see also 9.2.52 and page 88, discloses CSG membership status within particular CSG). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include utilizing an IE as described by the ETSI standard. 
The motivation for doing so would be to communicate information based on standardized protocols. 

Response to Arguments
Applicant’s arguments with respect to claims 21-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHANT B DIVECHA whose telephone number is (571)270-3125. The examiner can normally be reached 9:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NISHANT B. DIVECHA
Primary Examiner
Art Unit 2615



/Nishant Divecha/Primary Examiner, 
Art Unit 2466